Case 2:18-cv-13287-MCA-LDW Document 13 Filed 01/09/19 Page 1 of 2 PageID: 53
 Case 2:18-cv-13287-MCA-LDW            Document 12-3      Filed 01/07/19      Page 1 of 2 PagelD: 51



  UNITED STATES DISTRICT COURT
  FOR THE DISTRICT OF NEW JERSEY

   FIAZIN4 ATA, individually and on behalf of others
   similarly situated,

                                  Plaintiff;
                                                                      Dkt. No.: 2:18-cv-13287
                   V.


   SPINELLA PRODUCE, INC.. RICHARD LOBELLO.                                   ORDER
   JOHN/JANE DOES 1-100. names bein fictitious and               APPROVING SETTLEMENT
   unknown, and XYZ CORPORATIONS 1-100, names                    AND DISMISSING ACTION
   being fictitious and unknown.

                                  Defendants.

          THIS MATTER having come before the Court upon the parties’ joint application to

 approve the Settlement Agreement. approve the disbursement of hinds to Ansell Grimm & Aaron,

  P.C., and dismiss the action pursuant to Fed. R. Civ. P.41.

          The Court finds that:

          I.      The Settlement Agreement is fair. reasonable, and adequate to the Plaintiff;

          2.      The Settlement Agreement has been negotiated at arm’s length between competent.

 able counsel, and no collusion existed in connection with the Settlement Agreement:

          3.      The record is sufficiently developed and complete to have enabled Plaintiff and

  Defendants to evaluate and consider their positions;

          4.      The fees and costs of Plaintiffs counsel. Ansell Grimm & Aaron. P.C., are

  reasonable in light of the work performed in this matter and counsels experience.

          ACCORDINGLY, IT IS on this day o<                           2019;

          ORDERED that the Settlement be and is hereby approved: and it is hirther

          ORDERED that the Settlement Agreement shall be implemented in accordance with its

  terms; and it is further
Case 2:18-cv-13287-MCA-LDW Document 13 Filed 01/09/19 Page 2 of 2 PageID: 54
 Case 2:18-cv-13287-MCA-LDW Document 12-3                 RIed 01/07/19 Page 2 of 2 PagelD: 52



          ORDERED that Ansell Grimm & Aaron. P.C. is authorized to disburse to itself the amount

  of S5,579.34 out of the settlement proceeds payable to Plaintiff by Defendants; and it is further

          ORDERED that this Action and all c’aims asserted therein are hereby dismissed with

  prejudiced.

          There being no reason for delay, this Order shall be deemed final and the Clerk of the

  Court is directed to enter this Order forthwith.




                                                          PC
